DETAILED ACTION
he present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1-39 are objected to because of the following informalities:    
In claim 1, --a-- should be added before “thermal” in line 6; and what element has a “scale less than 1 millimeter,” as in line 7.
In claim 3, --a-- should be added after “applying” in line 2.
In claim 4, --the-- should be added before “voltage” in line 2.
In claim 6, --the-- should be added before “thermal” in line 1; and --a-- should be added after “measuring” in line 2.
In claim 9, it is not clear how the measuring the diameter of the cantilever tip is relevant to the determining of the thermal conductivity recited in base claim 1 and intervening claim 3.
In claim 10, it is not clear how the generation of the calibration curve is relevant to the determining of the thermal conductivity recited in base claim 1.
In claim 12, it is not clear what element’s voltage difference is measured, as recited in line 2.
In claim 13, --a-- should be added after “relates” in line 1; and --the-- should be added before “thermal” in line 3.
 In claim 15, --a-- should be added before “thermal” in line 3.
In claim 16, --the-- should be added before “voltage” in line 2.
In claim 17, --the-- should be added before “voltage” in line 2.
In claim 20, --an-- should be added before “analysis” in line 2.
In claim 21, --the-- should be added before “selecting” in line 2; and it is not clear if the “rock structure” recited in line 5 is referring to the source-rock sample recited in base claim 1.
In claim 23, --the-- should be added before “thermal” in line 1; and --a-- should be added before “scanning” in line 2.
In claim 24, --a-- should be added before “thermal” and after “in” in line 5.
In claim 25, --an-- should be added before “analysis” in line 2; and --being-- should be added after “analysis” in line 2.
In claim 26, --an-- should be added before “indication” in line 1.
In claim 27, --an-- should be added before “indication” in line 1.
In claim 28, --a-- should be added before “bedding” in line 2.
In claim 29, --the-- should be added before “thermal” in line 1.
In claim 30, --a-- should be added before “topography” in line 1.
In claim 32, --on-- should be added before “a” in line 2.
In claim 34, --the-- should be added before “thermal” in line 1.
In claim 36, --the-- should be added before “thermal” in line 3.
In claim 38, --a-- should be added before “room” in line 1.
In claim 39, --a-- should be added before “diameter” and “width” in line 1.
Claims 2, 5, 7, 8, 11, 14, 18, 19, 22, 31, 33, 35, and 37 are objected to for being dependent on an objected base claim.
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 22, and 23 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent 11,150,206 [hereinafter ‘206] in view of the publication cited in the IDS filed 9/16/16 titled “Quantitative Nanoscale Mapping of Three-Phase Thermal Conductivities in Filled Skutterudites via Scanning Thermal Microscopy” by Esfahani et al [hereinafter Esfahani]. 
Referring to claim 1 of the instant application, claim 6 of ‘206 claims a method for evaluating a geological formation having all of the limitations of claim 1 of the instant application (see base claim 1 of ‘206) except for determining a thermal conductivity of the source-rock sample via AFM.
However, Esfahani discloses that it is desirable to determine a thermal conductivity of a source-rock sample, e.g., skutterudite, via AFM in order to provide quantitative nanoscale mapping of the sample (page 3, 2nd paragraph; pages 4-7 and 15, “Scanning Thermal Microscopy”; pages 9-12, “Quantitative Mappings of Local Properties”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 6 of ‘206 to claim that the method comprises determining a thermal conductivity of the source-rock sample via AFM, as suggested by Esfahani, in order to provide quantitative nanoscale mapping of the sample.

Referring to claim 2 of the instant application, claim 6 of ‘206 in view of Esfahani, as stated above with respect to claim 1 of the instant application, claims a method having all of the limitations of claim 2 of the instant application.

Referring to claim 22 of the instant application, claim 6 of ‘206 in view of Esfahani, as stated above with respect to claim 1 of the instant application, wherein Esfahani further discloses that the AFM comprises scanning thermal microscopy (SThM) (pages 4-7 and 15, “Scanning Thermal Microscopy”; pages 9-12, “Quantitative Mappings of Local Properties”).

Referring to claim 23 of the instant application, claim 6 of ‘206 in view of Esfahani, as stated above with respect to claim 1 of the instant application, wherein Esfahani further discloses that determining the thermal conductivity, via AFM, comprises determining the thermal conductivity with an AFM instrument in scanning thermal microscopy (SThM) mode (pages 4-7 and 15, “Scanning Thermal Microscopy”; pages 9-12, “Quantitative Mappings of Local Properties”).

Claims 3-8 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of ‘206 in view of Esfahani, as stated above with respect to claim 1 of the instant application, and further in view of claim 8 of ‘206.
 	Referring to claim 3 of the instant application, claim 6 of ‘206 in view of Esfahani, as stated above with respect to claim 1 of the instant application, claims a method having all of the limitations of claim 3 of the instant application, except for the determining of the thermal conductivity via AFM comprising applying a voltage to a cantilever tip portion of a cantilever of an AFM instrument utilized to determine the thermal conductivity.
However, claim 8 of ‘206 claims that the method applies a voltage to a cantilever tip portion of a cantilever of an AFM instrument.
Furthermore, Esfahani discloses that the determination of the thermal conductivity via AFM comprises applying a voltage to a cantilever tip portion of a cantilever of an AFM instrument in order to determine the thermal conductivity in order to provide quantitative nanoscale mapping of the sample (pages 4-7, “Scanning Thermal Microscopy”; pages 9-12, “Quantitative Mappings of Local Properties”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 6 of ‘206 in view of Esfahani by claiming that the determination of the thermal conductivity via AFM comprises applying a voltage to a cantilever tip portion of a cantilever of an AFM instrument, as in claim 8 of ‘206, in order to provide a voltage to perform the AFM. 
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 6 of ‘206 in view of Esfahani and claim 8 of ‘206 by claiming that the determination of the thermal conductivity via AFM comprises applying a voltage to a cantilever tip portion of a cantilever of an AFM instrument in order to determine the thermal conductivity, as suggested by Esfahani, in order to provide quantitative nanoscale mapping of the sample.

Referring to claim 4 of the instant application, claim 6 of ‘206 in view of Esfahani and claim 8 of ‘206, as stated above with respect to claim 3 of the instant application, claims a method having all of the limitations of claim 4 of the instant application, wherein Esfahani further discloses that applying the voltage to the cantilever tip portion comprises applying the voltage to a heating element on the cantilever tip portion (“Scanning Thermal Microscopy” pages 5 and 15; page 8, Figure 4).

Referring to claim 5 of the instant application, claim 6 of ‘206 in view of Esfahani and claim 8 of ‘206, as stated above with respect to claim 4 of the instant application, claims a method having all of the limitations of claim 5 of the instant application, wherein Esfahani further discloses that the heating element comprises a circuit (resistor of a Wheatstone bridge) printed (fabricated) on the cantilever (“Scanning Thermal Microscopy” page 5).

Referring to claim 6 of the instant application, claim 6 of ‘206 in view of Esfahani and claim 8 of ‘206, as stated above with respect to claim 5 of the instant application, claims a method having all of the limitations of claim 6 of the instant application, wherein Esfahani further discloses that determining the thermal conductivity comprises measuring a voltage difference across the circuit (Wheatstone bridge) printed on the cantilever (“Scanning Thermal Microscopy” pages 5 and 6).

Referring to claim 7 of the instant application, claim 6 of ‘206 in view of Esfahani and claim 8 of ‘206, as stated above with respect to claim 3 of the instant application, claims a method having all of the limitations of claim 7 of the instant application, wherein Esfahani further discloses maintaining the cantilever tip portion at a set-point temperature (page 8), wherein determining the thermal conductivity comprises transferring heat from the cantilever tip portion to the source-rock sample (“Scanning Thermal Microscopy” pages 5 and 6).

Referring to claim 8 of the instant application, claim 6 of ‘206 in view of Esfahani and claim 8 of ‘206, as stated above with respect to claim 3 of the instant application, claims a method having all of the limitations of claim 8 of the instant application, wherein Esfahani further discloses that determining the thermal conductivity comprises heating the source-rock sample and transferring heat from the source-rock sample to the cantilever tip portion (“Scanning Thermal Microscopy” pages 5 and 6).

Claim 9 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of ‘206 in view of Esfahani and claim 8 of ‘206, as stated above with respect to claim 3 of the instant application, and further in view of claim 9 of ‘206.
 Referring to claim 9 of the instant application, claim 6 of ‘206 in view of Esfahani and claim 8 of ‘206, as stated above with respect to claim 3 of the instant application, claims a method having all of the limitations of claim 9 of the instant application, except for measuring a diameter of the cantilever tip portion, wherein the diameter is in a range of 10 nm to 100 nm.
However, claim 9 of ‘206 claims that the method comprises measuring a diameter of the cantilever tip portion for evaluating the geological formation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 6 of ‘206 in view of Esfahani and claim 8 of ‘206 by claiming measuring a diameter of the cantilever tip portion, as in claim 9 of ‘206, in order to evaluate the geological formation.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 6 of ‘206 in view of Esfahani, claim 8 of ‘206, and claim 9 of ‘206 by making the diameter in a range of 10 nm to 100 nm in order to provide a desired diameter for the cantilever tip to obtain a desired accuracy, and since it has been held that, where the general conditions of a claim disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art. See In re Aller, 105 USPQ 233 (CCPA 1995).

Claims 10-17 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of ‘206 in view of Esfahani, as stated above with respect to claim 1 of the instant application, and further in view of claim 10 of ‘206.
 	Referring to claim 10 of the instant application, claim 6 of ‘206 in view of Esfahani, as stated above with respect to claim 1 of the instant application, claims a method having all of the limitations of claim 10 of the instant application, except for generating a calibration curve based on standards samples each having a known thermal conductivity.
However, claim 10 of ‘206 claims that the method comprises generating a calibration curve based on standards samples to evaluate the geological formation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 6 of ‘206 in view of Esfahani by claiming that the method comprises generating a calibration curve based on standards samples, as in claim 10 of ‘206, to evaluate the geological formation.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 6 of ‘206 in view of Esfahani and claim 10 of ‘206 by claiming that the calibration curve is based on standards samples each having a known thermal conductivity in order to provide quantitative nanoscale mapping of the sample, as suggested by Esfahani.

Referring to claim 11 of the instant application, claim 6 of ‘206 in view of Esfahani and claim 10 of ‘206, as stated above with respect to claim 10 of the instant application, claims a method having all of the limitations of claim 11 of the instant application, except for the determining via AFM the thermal conductivity of the source-rock sample comprising utilizing the calibration curve.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 6 of ‘206 in view of Esfahani and claim 10 of ‘206 by claiming that the determining, via AFM, the thermal conductivity of the source-rock sample comprises utilizing the calibration curve in order to determine a more accurate thermal conductivity of the source-rock sample as suggested by Esfahani.

Referring to claim 12 of the instant application, claim 6 of ‘206 in view of Esfahani and claim 10 of ‘206, as stated above with respect to claim 11 of the instant application, claims a method having all of the limitations of claim 12 of the instant application, except for utilizing the calibration curve comprising converting a measured voltage difference to a thermal conductivity value based on the calibration curve.
However, Esfahani discloses that the determination of the thermal conductivity comprises converting a measured voltage difference to a thermal conductivity value in order to provide a quantitative nanoscale mapping of the sample (pages 5-6, “Scanning Thermal Microscopy”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 6 of ‘206 in view of Esfahani and claim 10 of ‘206 by claiming that the determination of the thermal conductivity comprises converting a measured voltage difference to a thermal conductivity value, as suggested by Esfahani, in order to provide a quantitative nanoscale mapping of the sample.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 6 of ‘206 in view of Esfahani and claim 10 of ‘206 by claiming that utilizing the calibration curve comprises converting the measured voltage difference to the thermal conductivity value based on the calibration curve in order to obtain a more accurate nanoscale mapping of the sample, as suggested by Esfahani.

Referring to claim 13 of the instant application, claim 6 of ‘206 in view of Esfahani and claim 10 of ‘206, as stated above with respect to claim 10 of the instant application, claims a method having all of the limitations of claim 13 of the instant application, except for the calibration curve relating a voltage difference across a heating element of a cantilever tip portion of an AFM instrument with values of thermal conductivity.
However, Esfahani discloses that the determination of the thermal conductivity comprises relating a voltage difference across a heating element (resistor) of a cantilever tip portion of an AFM instrument with values of thermal conductivity in order to provide a quantitative nanoscale mapping of the sample (“Scanning Thermal Microscopy,” pages 5-6 and 15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 6 of ‘206 in view of Esfahani and claim 10 of ‘206 by claiming that the determination of the thermal conductivity comprises converting a measured voltage difference across a heating element of a cantilever tip portion of an AFM instrument with values of thermal conductivity, as suggested by Esfahani, in order to provide a quantitative nanoscale mapping of the sample.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 6 of ‘206 in view of Esfahani and claim 10 of ‘206 by claiming that the calibration curve relates the voltage difference across the heating element of the cantilever tip portion of the AFM instrument with values of the thermal conductivity in order to obtain a more accurate nanoscale mapping of the sample, as suggested by Esfahani.

Referring to claim 14 of the instant application, claim 6 of ‘206 in view of Esfahani and claim 10 of ‘206, as stated above with respect to claim 13 of the instant application, claims a method having all of the limitations of claim 14 of the instant application, wherein Esfahani further discloses that the heating element comprises a circuit (resistor of a Wheatstone bridge) printed (fabricated) on the cantilever tip portion (Figure 2; “Scanning Thermal Microscopy” page 5); and discloses that determining, via AFM, the thermal conductivity of the source-rock sample comprises measuring a voltage difference across the circuit (resistor) printed (fabricated) on the cantilever tip portion while the cantilever tip portion is interacting with the source-rock sample in order to provide a quantitative nanoscale mapping of the sample ( “Scanning Thermal Microscopy,” pages 5-6 and 15).

Referring to claim 15 of the instant application, claim 6 of ‘206 in view of Esfahani and claim 10 of ‘206, as stated above with respect to claim 14 of the instant application, claims a method having all of the limitations of claim 15 of the instant application, except for determining, via AFM, the thermal conductivity of the source-rock sample comprises correlating the measured voltage difference with a value of thermal conductivity indicated by the calibration curve.
However, Esfahani discloses that the determination of the thermal conductivity comprises determining, via AFM, the thermal conductivity of the source-rock sample by converting the measured voltage difference to a value of thermal conductivity in order to provide a quantitative nanoscale mapping of the sample (pages 5-6, “Scanning Thermal Microscopy”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 6 of ‘206 in view of Esfahani and claim 10 of ‘206 by claiming that the determination of the thermal conductivity comprises determining, via AFM, the thermal conductivity of the source-rock sample by converting the measured voltage difference to a value of thermal conductivity, as suggested by Esfahani, in order to provide a quantitative nanoscale mapping of the sample
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 6 of ‘206 in view of Esfahani and claim 10 of ‘206 by claiming that the measured voltage difference is correlated with a value of a thermal conductivity indicated by the calibration curve in order to obtain a more accurate nanoscale mapping of the sample, as suggested by Esfahani.

Referring to claim 16 of the instant application, claim 6 of ‘206 in view of Esfahani and claim 10 of ‘206, as stated above with respect to claim 15 of the instant application, claims a method having all of the limitations of claim 16 of the instant application, wherein Esfahani discloses that measuring the voltage difference comprises measuring a change in voltage difference (mapping) (pages 5-7, “Scanning Thermal Microscopy”).

Referring to claim 17 of the instant application, claim 6 of ‘206 in view of Esfahani and claim 10 of ‘206, as stated above with respect to claim 16 of the instant application, claims a method having all of the limitations of claim 17 of the instant application, except for the generating of the calibration curve comprising measuring the voltage difference across the heating element with the cantilever tip portion interacting with the standards samples. 
However, claim 10 of ‘206 claims that the method comprises generating a calibration curve based on standards samples to evaluate the geological formation.
Furthermore, Esfahani discloses measuring the voltage difference across the heating element (resistor) on the cantilever tip portion interacting with the source-rock sample in order to provide a quantitative nanoscale mapping of the sample (“Scanning Thermal Microscopy,” pages 5-6 and 15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 6 of ‘206 in view of Esfahani and claim 10 of ‘206 by claiming that the method comprises generating a calibration curve based on standards samples, as in claim 10 of ‘206, to evaluate the geological formation.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 6 of ‘206 in view of Esfahani and claim 10 of ‘206 by claiming measuring the voltage difference across the heating element (resistor) with the cantilever tip portion interacting with the standards samples in order to obtain a more accurate nanoscale mapping of the sample, as suggested by Esfahani.

Claim 18 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of ‘206 in view of Esfahani, as stated above with respect to claim 1 of the instant application, and further in view of claim 11 of ‘206.
 Referring to claim 18 of the instant application, claim 6 of ‘206 in view of Esfahani, as stated above with respect to claim 1 of the instant application, claims a method having all of the limitations of claim 18 of the instant application, except for choosing the region as a region of interest identified based on a reflected-light optical image of the source-rock sample.
However, claim 11 of ‘206 claims that the method comprises choosing the region as a region of interest identified based on a reflected-light optical image of the source-rock sample in order to evaluate the geological formation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 6 of ‘206 in view of Esfahani by claiming that the method comprises choosing the region as a region of interest identified based on a reflected-light optical image of the source-rock sample, as in claim 11, in order to evaluate the geological formation.

Claim 20 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of ‘206 in view of Esfahani, as stated above with respect to claim 1 of the instant application, and further in view of claim 12 of ‘206.
 Referring to claim 20 of the instant application, claim 6 of ‘206 in view of Esfahani, as stated above with respect to claim 1 of the instant application, claims a method having all of the limitations of claim 20 of the instant application, except for selecting the region as a region of interest identified based on analysis of the source-rock sample, the analysis comprising scanning electron microscopy (SEM), energy dispersive spectroscopy (EDS), fluorescence, AFM-infrared red (IR), or Fourier-transform infrared spectroscopy (FTIR), or any combinations thereof.
However, claim 12 of ‘206 claims that the method comprises selecting the region as a region of interest identified based on analysis of the source-rock sample, the analysis comprising scanning electron microscopy (SEM), energy dispersive spectroscopy (EDS), fluorescence, AFM-infrared red (IR), or Fourier-transform infrared spectroscopy (FTIR), or any combinations thereof in order to evaluate the geological formation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 6 of ‘206 in view of Esfahani by claiming that the method comprises selecting the region as a region of interest identified based on analysis of the source-rock sample, the analysis comprising scanning electron microscopy (SEM), energy dispersive spectroscopy (EDS), fluorescence, AFM-infrared red (IR), or Fourier-transform infrared spectroscopy (FTIR), or any combinations thereof, as in claim 12, in order to evaluate the geological formation.

Claim 21 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of ‘206 in view of Esfahani, as stated above with respect to claim 1 of the instant application, and further in view of claim 13 of ‘206.
 Referring to claim 21 of the instant application, claim 6 of ‘206 in view of Esfahani, as stated above with respect to claim 1 of the instant application, claims a method having all of the limitations of claim 21 of the instant application, except for identifying a portion of interest of the region based on the topography map, wherein selecting comprises selecting measurement areas of the region based on the portion of interest and on the topography map, and wherein the portion of interest comprises organic domains or inorganic domains, or both, of rock structure.
However, claim 13 of ‘206 claims that the method comprises identifying a portion of interest of the region based on the topography map, wherein the selecting comprises selecting measurement areas of the region based on the portion of interest and on the topography map, and wherein the portion of interest comprises organic domains in order to evaluate the geological formation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 6 of ‘206 in view of Esfahani by claiming that the method comprises identifying a portion of interest of the region based on the topography map, wherein the selecting comprises selecting measurement areas of the region based on the portion of interest and on the topography map, and wherein the portion of interest comprises organic domains, as in claim 13, in order to evaluate the geological formation.

Claims 24-27, 34, 35, and 38 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of ‘206 in view of Esfahani.
Referring to claim 24 of the instant application, claim 21 of ‘206 claims a method for evaluating a geological formation having all of the limitations of claim 24 of the instant application (see base claim 20) except for determining a thermal conductivity of the source-rock sample via the AFM instrument in a scanning thermal microscopy (SThM) mode, wherein the AFM instrument comprises a cantilever tip.
However, Esfahani discloses that it is desirable to determine a thermal conductivity of a source-rock sample, e.g., skutterudite, via an AFM instrument in a scanning thermal microscopy (SThM) mode, wherein the AFM instrument comprises a cantilever tip, in order to provide quantitative nanoscale mapping of the sample (page 3, 2nd paragraph; pages 4-7 and 15, “Scanning Thermal Microscopy”; pages 9-12 “Quantitative Mappings of Local Properties”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 21 of ‘206 to claim that the method comprises determining a thermal conductivity of the source-rock sample via the AFM instrument in a scanning thermal microscopy (SThM) mode, wherein the AFM instrument comprises a cantilever tip, as suggested by Esfahani, in order to provide quantitative nanoscale mapping of the sample.

Referring to claim 25 of the instant application, claim 21 of ‘206 in view of Esfahani, as stated above with respect to claim 24 of the instant application, claims a method having all of the limitations of claim 25 of the instant application (the analysis being via a reflected light optical image).

Referring to claim 26 of the instant application, claim 21 of ‘206 in view of Esfahani, as stated above with respect to claim 24 of the instant application, claims a method having all of the limitations of claim 26 of the instant application, wherein Esfahani further discloses determining an indication of heat flow, e.g., heat flux density, from the cantilever tip to a known material standard (thermal conductivity) (Figure 4; “Finite Element Simulation,” pages 7-9). 

Referring to claim 27 of the instant application, claim 21 of ‘206 in view of Esfahani, as stated above with respect to claim 24 of the instant application, claims a method having all of the limitations of claim 27 of the instant application, wherein Esfahani further discloses determining an indication of heat flow from the cantilever tip to an environment (air) of the AFM instrument at a distance from the mounted source-rock sample (Figure 4; pages 8-9), but is silent as to the distance being at least 1 millimeter (mm).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 21 of ‘206 in view of Esfahani by claiming that the distance of Esfahani is at least 1 millimeter (mm) in order to provide a desired measurement accuracy, and since it has been held that, where the general conditions of a claim disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art. See In re Aller, 105 USPQ 233 (CCPA 1995).

Referring to claim 34 of the instant application, claim 21 of ‘206 in view of Esfahani, as stated above with respect to claim 24 of the instant application, claims a method having all of the limitations of claim 34 of the instant application, wherein Esfahani further discloses that determining the thermal conductivity comprises transferring heat from the cantilever tip to the source-rock sample (which is mounted in the sample holder, as stated above with respect to claim 24 of the instant application) (pages 5-6 and 15, “Scanning Thermal Microscopy”).

Referring to claim 35 of the instant application, claim 21 of ‘206 in view of Esfahani, as stated above with respect to claim 24 of the instant application, claims a method having all of the limitations of claim 35 of the instant application, wherein Esfahani further discloses maintaining the cantilever tip at a constant temperature (steady-state) (page 13).

Referring to claim 38 of the instant application, claim 21 of ‘206 in view of Esfahani, as stated above with respect to claim 35 of the instant application, claims a method having all of the limitations of claim 38 of the instant application, wherein Esfahani further discloses the constant temperature comprising room temperature (ambient) (page 8).

Claims 29, 30, and 32 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of ‘206 in view of Esfahani, as stated above with respect to claim 24 of the instant application, and further in view of claim 23 of ‘206.
 Referring to claim 29 of the instant application, claim 21 of ‘206 in view of Esfahani, as stated above with respect to claim 24 of the instant application, claims a method having all of the limitations of claim 29 of the instant application, except for the determining of the thermal conductivity comprising collecting SThM data for the region at a resolution less than 1 micrometer at a selected scan rate, and the region comprising a width and length each less than 1 millimeter.
However, claim 23 of ‘206 claims that the method comprises collecting data for the region at a resolution less than 1 micrometer at a selected scan rate, and that the region comprises a width and length each less than 1 millimeter for evaluating the geological formation (see base claim 22).
Furthermore, Esfahani discloses that determining the thermal conductivity comprises collecting SThM data for a region of the source-rock sample at a scan rate in order to provide the quantitative nanoscale mapping of the sample (“Scanning Thermal Microscopy,” pages 5-6 and 15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 21 of ‘206 in view of Esfahani by claiming that the method comprises collecting data for the region at a resolution less than 1 micrometer at a selected scan rate, and that the region comprises a width and length each less than 1 millimeter for evaluating the geological formation, as in claim 23, in order to evaluate the geological formation.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 21 of ‘206 in view of Esfahani and claim 23 of ‘206 by claiming that the determining of the thermal conductivity comprises collecting SThM data for the region, as suggested by Esfahani, in order to obtain a more accurate nanoscale mapping of the sample.

Referring to claim 30 of the instant application, claim 21 of ‘206 in view of Esfahani and claim 23 of ‘206, as stated above with respect to claim 29 of the instant application, claims a method having all of the limitations of claim 30 of the instant application.

Referring to claim 32 of the instant application, claim 21 of ‘206 in view of Esfahani and claim 23 of ‘206, as stated above with respect to claim 29 of the instant application, claims a method having all of the limitations of claim 32 of the instant application.

Claim 39 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of ‘206 in view of Esfahani, as stated above with respect to claim 24 of the instant application, and further in view of claim 24 of ‘206.
 Referring to claim 39 of the instant application, claim 21 of ‘206 in view of Esfahani, as stated above with respect to claim 24 of the instant application, claims a method having all of the limitations of claim 39 of the instant application, except for checking a diameter or width of the cantilever tip.
However, claim 24 of ‘206 claims that the method comprises checking a diameter of the cantilever tip for evaluating the geological formation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 21 of ‘206 in view of Esfahani by claiming that the method comprises checking a diameter of the cantilever tip, as in claim 24, in order to evaluate the geological formation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 21-24, 26, 29, 30, 34, 35, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Esfahani.
Referring to claim 1, Esfahani discloses a method of evaluating a geological formation, comprising:
preparing a source-rock sample (skutterudites) from the geological formation;
acquiring a topography map of a region of the source-rock sample at a resolution less than 1 μm (nanometer resolution) (page 3, 2nd paragraph; figure 3; page 6, last paragraph-page 7);
selecting measurement areas of the region based on the topography map (figure 3; page 6, last paragraph-page 7); and
determining, via atomic force microscopy (AFM), a thermal conductivity of the source-rock sample at the measurement areas at a scale less than 1mm (micrometers) (figures 3, 5; “Scanning Thermal Microscopy,” pages 5-7, 15; “Quantitative Mappings of Local Properties,” pages 9-11).

Referring to claim 2, Esfahani discloses the measurement areas each comprise a width in a range of 10 μ to 500 μm and a length in a range of 10 μm to 500 μm (figure 3, which shows a width and a length of about 24 μm).

Referring to claim 3, Esfahani discloses that determining the thermal conductivity via AFM comprises applying a voltage to a cantilever tip portion of a cantilever of an AFM instrument in order to determine the thermal conductivity (“Scanning Thermal Microscopy,” pages 4-7, 15; pages 9-12, “Quantitative Mappings of Local Properties”).

Referring to claim 4, Esfahani discloses that applying the voltage to the cantilever tip portion comprises applying the voltage to a heating element (resistor) on the cantilever tip portion (“Scanning Thermal Microscopy” pages 5 and 15; page 8, Figures 2, 4).

Referring to claim 5, Esfahani discloses that the heating element comprises a circuit (resistor of a Wheatstone bridge) printed (microfabricated) on the cantilever (“Scanning Thermal Microscopy” page 5).

Referring to claim 6, Esfahani discloses that determining the thermal conductivity comprises measuring a voltage difference across the circuit (Wheatstone bridge) printed on the cantilever (“Scanning Thermal Microscopy” pages 5-7).

Referring to claim 7, Esfahani discloses maintaining the cantilever tip portion at a set-point temperature (page 8), wherein determining the thermal conductivity comprises transferring heat from the cantilever tip portion to the source-rock sample (“Scanning Thermal Microscopy” pages 5 and 6).

Referring to claim 8, Esfahani discloses that determining the thermal conductivity comprises heating the source-rock sample and transferring heat from the source-rock sample to the cantilever tip portion (“Scanning Thermal Microscopy” pages 5 and 6).

Referring to claim 21, Esfahani discloses identifying a portion of interest of the region based on the topography map, wherein selecting comprises selecting measurement areas of the region based on the portion of interest and on the topography map, and wherein the portion of interest comprises inorganic domains of rock structure (skutterudite is inorganic) (figures 3, 5; “Scanning Thermal Microscopy,” pages 5-7, 15; “Quantitative Mappings of Local Properties,” pages 9-11).

Referring to claim 22, Esfahani discloses that the AFM comprises scanning thermal microscopy (SThM) (pages 4-7 and 15, “Scanning Thermal Microscopy”; pages 9-12, “Quantitative Mappings of Local Properties”).

Referring to claim 23, Esfahani discloses that determining the thermal conductivity, via AFM, comprises determining the thermal conductivity with an AFM instrument in scanning thermal microscopy (SThM) mode (figure 2; “Scanning Thermal Microscopy,” pages 4-7 and 15; “Quantitative Mappings of Local Properties,” pages 9-12).

Referring to claim 24, Esfahani discloses a method of evaluating a geological formation, comprising:
mounting a source-rock sample (e.g., skutterudite) from the geological formation to a sample holder of an atomic force microscopy (AFM) instrument (Asylum Research MFP-3D) (see attached product information) (“Scanning thermal microscopy,” page 15);
identifying a region of interest of the source-rock sample; and
determining thermal conductivity of the region via the AFM instrument in scanning thermal microscopy (SThM) mode, wherein the AFM instrument comprises a cantilever tip (page 3, 2nd paragraph; pages 4-7 and 15, “Scanning Thermal Microscopy”; pages 9-12 “Quantitative Mappings of Local Properties”).

Referring to claim 26, Esfahani discloses determining an indication of heat flow, e.g., heat flux density, from the cantilever tip to a known material standard (thermal conductivity) (Figure 4; “Finite Element Simulation,” pages 7-9). 

Referring to claim 29, Esfahani discloses that determining the thermal conductivity comprises collecting SThM data for the region at a resolution less than 1 μm (nanometer resolution) (page 3, 2nd paragraph; figure 3; page 6, last paragraph-page 7) at a selected scan rate (“Scanning thermal microscopy,” page 15); and wherein the region comprises a width and length each less than 1 millimeter (μm) (figure 3, which shows a width and a length of about 24 μm).

Referring to claim 30, Esfahani discloses collecting a topography of the region at the resolution at the selected scan rate (figure 3; pages 6-7; “Scanning thermal microscopy,” page 15).

Referring to claim 34, Esfahani discloses that determining the thermal conductivity comprises transferring heat from the cantilever tip to the source-rock sample mounted in the sample holder (“Scanning Thermal Microscopy.” pages 5-6 and 15).

Referring to claim 35, Esfahani discloses maintaining the cantilever tip at a constant temperature (steady-state) (page 13).

Referring to claim 38, Esfahani discloses the constant temperature comprising room temperature (ambient) (page 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Esfahani.
Esfahani further discloses a method having all of the limitations of claim 27, as stated above with respect to claim 24, and further discloses determining an indication of heat flow from the cantilever tip to an environment (air) of the AFM instrument at a distance from the mounted source-rock sample (Figure 4; pages 8-9), but is silent as to the distance being at least 1 millimeter (mm).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Esfahani by making the distance of Esfahani at least 1 millimeter (mm) in order to provide a desired measurement accuracy, and since it has been held that, where the general conditions of a claim disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art. See In re Aller, 105 USPQ 233 (CCPA 1995).

Allowable Subject Matter
Claims 9-20, 25, 28, 30-33, 36, 37, and 39 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and upon the filing or a proper terminal disclaimer.

The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A method of evaluating a geological formation, the method comprising measuring a diameter of the cantilever tip portion, wherein the diameter is in a range of 10 nm to 100 nm (claim 9); generating a calibration curve based on standards samples each having a known thermal conductivity (claim 10); choosing the region as a region of interest identified based on a reflected-light optical image of the source-rock sample (claim 18); selecting the region as a region of interest identified based on analysis of the source-rock sample, the analysis comprising scanning electron microscopy (SEM), energy dispersive spectroscopy (EDS), fluorescence, AFM-infrared red (IR), or Fourier-transform infrared spectroscopy (FTIR), or any combinations thereof (claim 20); identifying the region of interest is based on analysis of the source-rock sample, the analysis via a reflected-light optical image, scanning electron microscopy (SEM), energy dispersive spectroscopy (EDS), fluorescence, AFM-infrared red (IR), or Fourier-transform infrared spectroscopy (FTIR), or any combinations thereof (claim 25); mounting the source-rock sample comprises mounting the source-rock sample with a specified orientation relative to bedding of the source-rock sample (claim 28); wherein the selected scan rate comprises multiple different scan rates to give three dimensional (3D) effects (claim 31); identifying the region of interest comprises identifying the region of interest based a reflected-light optical image of the source-rock sample (claim 32); setting temperature and ramp parameters of a heating stage of the AFM instrument to heat the source-rock sample, the heating stage providing a heating ramp during the determining of thermal conductivity (claim 36); and checking diameter or width of the cantilever tip (claim 39).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
11/5/21